DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1-9C, and claims 1-7, 10, 16, and 19-20 in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-9, 11-15, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 06/11/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by  et al. (U.S. Pub. No. 2019/0318866 A1).
With respect to claim 1, Mikogami et al., hereinafter referred to as “Mikogami,” teaches a coil component 100 (FIGs. 1-3) comprising: 
a drum-shaped core 1 (e.g. FIG. 1) that includes a winding core portion 30 extending along a central axis (x-axis), a first flange portion 10 that is disposed on a first end portion (left end) of the winding core portion in a direction of the central axis, and a second flange portion 20 that is disposed on a second end portion (right end) of the winding core portion in the direction of the central axis; 
a first terminal electrode 52 and a third terminal electrode 51 that are disposed on a bottom surface 13 of the first flange portion that is to face a mounting substrate during mounting; 
a second terminal electrode 56 and a fourth terminal electrode 55 that are disposed on a bottom surface of the second flange portion that is to face the mounting substrate; 
a first wire W2 that is wound around the winding core portion and that is electrically connected to the first terminal electrode 52 and the second terminal electrode 55; 
a second wire W1 that is wound around the winding core portion and that is electrically connected to the third terminal electrode 51 and the fourth terminal electrode 56; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over , as applied to claim 1 above, in view of H. W. Turner (U.S. Patent No. 1,840,139, hereinafter “Turner,”).
With respect to claim 2, Mikogami teaches the coil component according to claim 1. Mikogami does not expressly teach a first auxiliary line that is fitted in a recessed portion formed between the adjacent turns of the first wire in the first alignment winding region.
Turner teaches a coil component (e.g. Fig. 2), further comprising:
a first auxiliary line 17 and or 19 that is fitted in a recessed portion formed between the adjacent turns of the first wire (first layer of winding wire) in the first alignment winding region (page 2, lines 49-56). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the auxiliary line as taught by Turner to the coil component of Mikogami to prevent damage to the insulation on the first and or second wires (page 2, lines 56-60).
With respect to claim 3, Mikogami in view of Turner teaches the coil component according to claim 2, wherein 
the first auxiliary line is helically wound with the first auxiliary line fitted in the recessed portion of the first wire in the first alignment winding region (Turner, page 2, lines 49-56, and 83-84).
With respect to claim 10, Mikogami in view of Turner teaches the coil component according to claim 2. Mikogami in view of Turner does not expressly teach the first wire, the second wire, and the first auxiliary line have a circular section and satisfy 0.16 R ≤ r ≤ R, where R is a diameter of the section of the first wire and the section of the second wire, and r is a diameter of the section of the first auxiliary line even though Fig. 2 appears to show such features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed r range to provide the required alignment accuracy.

Claims 4-6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Turner, as applied to claim 2 above, and further in view of Hartmann (U.S. Patent No. 3,760,315).
With respect to claims 4, and 19, Mikogami in view of Turner teaches the coil component according to claims 2, and 3, respectively. Mikogami in view of Turner does not expressly teach the first auxiliary line contains a resin.
Hartmann teaches a coil component (Figs. 1-3), wherein the first auxiliary line 4 and or 5 contains a resin (col. 4, lines 13-15, 52-59). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first auxiliary line material as taught by Hartmann to the coil component of Mikogami in view of Turner to provide the required bonding characteristics (col. 4, lines 55-59).
With respect to claim 5, Mikogami in view of Turner and Hartmann teaches the coil component according to claims 4, wherein the first auxiliary line contains a polyethylene resin, a fluorine resin, or a polyimide resin (Hartmann, col. 4, lines 13-15, 52-59).
With respect to claims 6 and 20, Mikogami in view of Turner and Hartmann teaches the coil component according to claims 4 and 5, respectively, wherein a first end of the first auxiliary line W3 or W4 (Mikogami) is secured to the drum-shaped core (para. [0039]). Auxiliary line W3 or W4 in Mikogami is secured to the flanges.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mikogami in view of Turner and Hartmann, as applied to claim 6 above, and further in view of Kuo et al. (U.S. PG. Pub. No. 2018/0211756 A1).
With respect to claim 7, Mikogami in view of Turner and Hartmann teaches the coil component according to claim 6, wherein

the inner end surface faces in an inward direction toward the winding core portion, 
the outer end surface faces away from the inner end surface in an outward direction, 
the first side surface and the second side surface do not face in the inward direction or the outward direction but face away from each other in a side direction (Mikogami, para. [0035]-[0037]). Mikogami in view of Turner and Hartmann does not expressly teach
the first end of the first auxiliary line is secured to the first side surface or the second side surface of the first flange portion or the second flange portion.
Kuo et al., hereinafter referred to as “Kuo,” teaches a coil component (FIG. 7), wherein the first end (end of line 71) of the first auxiliary line 71 is secured to the first side surface 782 or the second side surface of the first flange portion or the second flange portion (para. [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the auxiliary end secured at the side surface of the flange as taught by Kuo to the coil component of Mikogami in view of Turner and Hartmann to reduce stress on end of the auxiliary line when mounting the coil component.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mikogami, as applied to claim 1 above, and further in view of Huang et al. (U.S. PG. Pub. No. 2010/0182115 A1).
With respect to claim 16, Mikogami teaches the coil component according to claim 1. Mikogami does not expressly teach a dimension of the winding core portion in a width direction 
Uchida teaches a coil component 300 (FIG. 3), wherein a dimension C of the winding core portion in a width direction that is parallel to the bottom surface and that is perpendicular to the central axis is equal to or less than 40% of a dimension A of the first flange portion (para. [0032]). For example, the limitation of claim 16 is met when C equals 8 mm or less, and A equals 20 mm or more. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dimension as taught by Uchida to the coil component of Mikogami to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837